--------------------------------------------------------------------------------

Exhibit 10.147


COMPUWARE CORPORATION
2007 LONG TERM INCENTIVE PLAN
AMENDMENT NO. 2


In accordance with Section 10.6 of the Compuware Corporation 2007 Long Term
Incentive Plan (the “Plan”) the Plan is hereby amended by the addition of
Section 2.5 “Substituted Options” to read as follows:


2.5            Substituted Options.


(a)            Upon the consummation of the Corporation’s acquisition of
dynaTrace software, Inc., certain unvested stock options under the dynaTrace
software, Inc. 2007 Stock Incentive Plan (“DynaTrace Options”), as scheduled in
the acquisition agreement, are to be cancelled, terminated and converted into
Options to purchase the Corporation’s Common Stock under the Plan, using the
conversion ratio formula in Code Section 424 and Treasury regulations thereunder
(the “Substituted Options”). The Substituted Option Agreements are intended to
carry over the terms of the replaced DynaTrace Options without the provision of
additional rights and are to be construed and interpreted accordingly. Certain
terms in the Substituted Option Agreements shall be more restrictive than the
corollary standard or default provisions in the Plan to comply with the carry
over provisions of the DynaTrace Options.


(b)            The terms of the Substituted Option Agreements and the
application of the Plan to the Substituted Options shall be governed by the laws
of the State of Delaware, without regard to the conflict of law provisions, a
deviation from the Michigan law governance that applies to other Awards under
the Plan.


(c)            For purposes of Substituted Options only, the term “Change in
Control” means: (i) the acquisition (other than from the Corporation in one or
more transactions by any Person, as defined below, of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of (A) the then outstanding shares of the securities of the Corporation, or
(B) the combined voting power of the then outstanding securities of the
Corporation entitled to vote generally in the election of directors (the
“Corporation Voting Stock”); (ii) the closing of a sale or other conveyance of
all or substantially all of the assets of the Corporation; or (iii) the
effective time of any merger, share exchange, consolidation, or other business
combination involving the Corporation if immediately after such transaction
persons who hold a majority of the outstanding voting securities entitled to
vote generally in the election of directors of the surviving entity (or the
entity owning 100% of such surviving entity) are not persons who, immediately
prior to such transaction, held the Corporation Voting Stock; provided, however,
that for purposes of any Substituted Option that constitutes “nonqualified
deferred compensation” within the meaning of Code section 409A, the Committee,
in its discretion, may specify a different definition of Change in Control in
order to comply with the provisions of Code Section 409A. For purposes of this
definition, a “Person” means any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than employee benefit
plans sponsored or maintained by the Corporation and by entities controlled by
the Corporation or an underwriter of the Common Stock in a registered public
offering.

 
 

--------------------------------------------------------------------------------

 

(d)            Notwithstanding any provisions in the Plan to the contrary, this
Section 2.5 shall control for purposes of governing the application of the Plan
and Agreements to Substituted Options.


IN WITNESS WHEREOF, this Compuware Corporation Amendment has been executed on
behalf of the Corporation on this 1st day of July, 2011.



 
COMPUWARE CORPORATION
       
By:
/s/ Daniel s. Follis, Jr.
   
Daniel S. Follis, Jr.
   
General Counsel & Secretary

 
 

--------------------------------------------------------------------------------